Bodine, J.
The plaintiff appeals from an order of possession in favor of the defendant. The plaintiff’s claim is predicated upon a chattel mortgage bearing date November 23d, 1931, recorded November 24th, 1931. The defendant, a garageman, claimed a lien upon the trucks in question by virtue of work done and materials furnished on October 23d, November 5th and November 14th, 1930, and also on August 24th, 1931, all prior to the date of and the recording of the chattel mortgage under which the plaintiff sought possession.
The learned trial judge held the chattel mortgage invalid for several reasons. It seems to us that this determination was immaterial. The garageman’s undisputed lien was in no way affected by a subsequent chattel mortgage. Pamph. L. 1925, p. 96.
The judgment is affirmed.